210 Ga. 276 (1954)
79 S.E.2d 811
MAHON et al.
v.
DUNCAN et al.
18422.
Supreme Court of Georgia.
Submitted January 11, 1954.
Decided January 11, 1954.
Samuel E. Tyson, Francis M. Rich, Jr., for plaintiffs in error.
Mixon & Chambers, Oliver K. Mixon, contra.
WORRILL, Justice.
The present bill of exceptions contains the following acknowledgment of service: "Counsel of record for defendants in error approve the bill of exceptions as correct and complete as to averments of fact therein contained and the privilege of being heard on the question of whether or not said bill of exceptions as tendered is correct and complete and the requirement of notice thereof is hereby waived." Held:
There being no acknowledgment of service as required by Code § 6-911, or waiver, of the bill of exceptions after certification by the trial judge, this court has no jurisdiction, and the writ of error must be dismissed. Peterson v. Peterson, 209 Ga. 529 (74 S.E.2d 549), and cases cited.
Writ of error dismissed. All the Justices concur, except Duckworth, C. J., not participating.